Citation Nr: 1036492	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-36 299	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to September 
1982.

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2004 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

In December 2006, as support for his claim, the Veteran testified 
at a hearing before the undersigned Veterans Law Judge (VLJ) at 
the Board's offices in Washington, DC (Central Office (CO) 
hearing).  Subsequently, in July 2007 and again in December 2008, 
the Board remanded the claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  This additional development included, in 
particular, scheduling the Veteran for a VA orthopedic 
examination to identify all current symptoms, pertinent clinical 
findings, and diagnoses concerning a low back (lumbar) or 
cervical spine disorder, and for a medical nexus opinion 
concerning the likelihood this disorder is attributable to his 
military service so as to, in turn, possibly warrant granting 
service connection.


FINDING OF FACT

Based on the competent and credible medical and other evidence in 
the file, it is at least as likely as not the Veteran's current 
back disability involving degenerative joint and disc disease of 
the lumbar and cervical segments of his spine is at least partly 
due to injuries he sustained during his military service, so not 
exclusively the result of additional intercurrent injury he 
sustained since service, in 2003, in a motor vehicle accident.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's back 
disability is partly due to injuries incurred in service.  38 
U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1137 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Stated somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or an injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury and 
the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 
111 (2002).

An in-service injury alone is not enough, as there must be a 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, or this 
is legitimately questionable, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494- 95 (1997).



Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden requirements is by demonstrating 
continuity of symptomatology since the disease or injury in 
question during service.  See also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).

Service connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain conditions like degenerative joint disease (i.e., 
arthritis) are considered chronic, per se, and therefore will be 
presumed to have been incurred in service if manifested to a 
degree of 10 percent or more within one year from the date of 
the Veteran's separation from service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  
This presumption, however, is rebuttable by probative evidence to 
the contrary.

Where the determinative issue involves medical causation or 
diagnosis, there generally must be competent medical evidence; 
lay assertions generally are insufficient.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  A layperson is generally incapable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  That is to say, evidence relating a 
current disorder to service must be medical unless it concerns a 
disorder that may be competently demonstrated by lay observation.  
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  When, for example, a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Analysis

As explained, the Veteran must first establish that he has a 
current back disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim); Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability); and McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (further clarifying that this requirement of current 
disability is satisfied when the claimant has the disability at 
the time the claim for VA disability compensation is filed or 
during the pendency of the claim and that a claimant may be 
granted service connection even though the disability resolves 
prior to VA's adjudication of the claim).



Here, the report of the Veteran's June 2008 VA examination lists 
diagnoses of degenerative disc disease of the lumbar and cervical 
spine.  Other evidence in the file shows he has degenerative 
joint disease in these segments of his spine, as well.  So there 
is no disputing he has this claimed disability.

Consequently, the determinative issue is whether this current 
disability is attributable to the Veteran's military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this potential correlation, the Veteran also has the 
required evidence of a relevant back injury in service.  While 
the examination report at service enlistment showed a normal 
spine, his service treatment records (STRs) show he injured his 
back in September 1973.  An entry dated September 17, 1973 notes 
that he injured his back three weeks prior while in the field and 
that he had experienced pain from T10 to L2.  Apparently his back 
got worse after he went back out into the field.  Upon his 
return, the diagnosis was muscle strain without kidney 
involvement.  He was placed on a physical profile for two weeks 
of light duty.  

The Veteran also testified that he reinjured his back later 
during service, in March 1975, when he fell off the rear of a 
truck.  He testified that he was hospitalized for about a month 
and, thereafter, was allowed to remain on active duty until his 
release in September 1979 because he has been placed on permanent 
light duty restriction.  Unfortunately, the service treatment 
records for this subsequent time period are missing.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991) (when service treatment 
records are missing, VA has a heightened obligation to explain 
its findings and conclusions and to carefully consider applying 
the 
benefit-of-the-doubt rule).  Nevertheless, the Board finds his 
statements concerning this additional injury to his back to be 
credible.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).
See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability, including during service, even where not 
corroborated by contemporaneous medical evidence such as service 
treatment records).  Moreover, the Veteran is competent to 
proclaim having sustained such an additional injury, and the fact 
that his lay testimony concerning this is both credible and 
competent in turn means it has probative value.  See Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

That said, although the Veteran was treated for back injuries in 
service, an examination at separation noted a normal 
spine/musculoskeletal system, so there is a question of whether 
those injuries in service resulted in chronic, i.e., permanent 
disability or, instead, were merely acute and transitory and 
resolved by the time of his discharge from service.  See Struck 
v. Brown, 9 Vet. App. 145 (1996).  There also is no evidence of 
arthritis of the spine - certainly not to the required minimum 
degree of at least 10-percent disabling (see 38 C.F.R. § 4.71a, 
Diagnostic Code 5003) during the one-year presumptive period 
after his separation from active duty in September 1982, meaning 
by September 1983, thereby precluding service connection on an 
alternative presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, the Veteran 
apparently attempted to reenlist in 1988, at which time a 
physical examination made no reference to any back problems.

However, he has since explained that he was told by his recruiter 
not to mention his then-current back pain if he wanted to 
reenlist because, if he did, he would not be allowed to.

Indeed, there is no further reference to back problems until June 
2003, when the Veteran was involved in a motor vehicle accident 
in which the truck he was driving was broadsided and rolled over.  
Treatment records show that he apparently walked away from that 
accident and was later hospitalized for six hours for complaints 
of facial pain.  But he later reported that back and arm pain 
became worse over the next two days.  The diagnostic impression 
included (1) left C7 radiculopathy secondary to C6-7 foraminal 
stenosis with multi-level cervical disk degeneration, and (2) 
left L5-S1 disk herniation. 

Thus, these records show a more than twenty-year gap between the 
conclusion of the Veteran's military service in 1982 and the 
first documented instance of 
post-service back problems in 2003, and even then following an 
intercurrent injury, so tending to disprove his claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or a 
disease was incurred in service resulting in any chronic or 
persistent disability).

Nevertheless, several doctors have attributed the Veteran's 
current back disability to his injuries in service, indicating 
this already existing disability unfortunately was aggravated 
(not caused) by those injuries he subsequently sustained in that 
2003 motor vehicle accident.  In a May 2005 report in connection 
with a claim for Social Security Administration (SSA) benefits, 
R.W., M.D., stated, "I believe [the Veteran] suffered an acute 
sprain/strain of his cervical and lumbar regions due to the motor 
vehicle accident [in 2003].  This event added insult to but was 
not the cause of his pre-existant degenerative disc disease.  
Thus, although Dr. R.W. did not attribute the Veteran's back 
disability to his military service, he ruled out the notion that 
it was caused by that 2003 motor vehicle accident.

Other physicians, however, did attribute the Veteran's back 
disability to his service.  In a November 2006 letter associated 
with his SSA records, the Veteran's primary care physician at a 
VA medical center stated, "[the Veteran's] current severe lumbar 
and cervical spine degenerative joint and disc disease with 
secondary lumbar and cervical radiculopathies are all a direct 
result of traumatic injuries suffered by [him] while he was on 
active military duty."  This opinion clearly supports his claim.  
It is of limited probative value, however, since it is unclear 
whether this VA physician also considered the 2003 motor vehicle 
accident as a possible cause for the current back disability.  
There is no mention of this intervening event or any accounting 
for it.  That is to say, this opinion did not consider all of the 
relevant facts and, therefore, did not have the proper foundation 
and predicate.  See Elkins v. Brown, 5 Vet. App. 474 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993).

But aside from that opinion, in an August 2007 examination 
report, F.K. M.D., discussed the two injuries in service, as well 
as the post-service injury in the motor vehicle accident before 
concluding the Veteran's current back disability was partially 
caused by his injuries in service.  Following a physical 
examination, Dr. F.K. concluded the Veteran's mechanical back 
pain is related to degenerative arthritis.  This doctor then 
provided the following supporting opinion based on the Veteran's 
history:

It is difficult for me to state for certain how much 
of his problem presently is related to his injuries he 
sustained in the military.  Certainly at 54 with other 
medical issues some of his problems are related to 
normal activity of a middle ages person.  However, I 
do believe that probably his initial problems began 
based primarily on history with his injuries in the 
early 1970s.  I do not have any reports to suggest 
otherwise, but I do not have any further 
recommendations. 

In another August 2007 report, D.D., M.D., also concluded the 
Veteran's low back disability is due to his injuries in service.  
Dr. D.D. indicated that he had reviewed some of the Veterans 
service and post-service treatment records.  He specifically 
noted the in-service injuries in 1973 and 1975, as well as the 
2003 motor vehicle accident.  X-rays performed by Dr. D.D. showed 
"cervical disc degenerative and severe spondylosis with anterior 
osteophyte and narrowing at C4-7 and L2-S1 lumbar spondylosis 
with degenerative disc disease."  Dr. D.D. then opined, 
"I do fine [sic] and believe that [the Veteran's] lumbar spine 
problem, with more than 50% assuredly probably came from his 
accidents in the military.  I can't comment on the cervical spine 
because I have no data to support this or old records."  

And lastly, in a December 2008 VA outpatient treatment record, a 
VA clinician indicated that he, too, had reviewed the records 
from 1973 noting the injury to the Veteran's back.  He also 
observed there were no records from 1975, although he recorded 
the Veteran's history of an injury at that time.  Based on this 
review, this commenting VA clinician concluded, "[i]t is my 
professional opinion from reviewing the history of injury in 1973 
and 1975, sustained during military service, it is as likely as 
not that [the Veteran's] back injuries are a result of these 2 
injuries.  The mechanism of each of these injuries is consistent 
with the probability of injury and possible long term sequelae." 

On the other hand, a June 2008 VA examination report includes a 
medical opinion that the Veteran's back disability is unrelated 
to his military service.  This opinion was based on findings from 
a physical examination as well a review of the claims folder.  
This examiner diagnosed degenerative disc disease of the cervical 
spine with spinal stenosis, as well as degenerative disc disease 
of the lumbar spine.  But this examiner then opined that "all of 
these problems date back to 2003 when [the Veteran] had a truck 
accident, which has nothing to do with his military career."

In rendering this opinion, this examiner noted the following:

[The Veteran], however, claims that he did injure his 
back in the 1973 to 1979 time span, and that all those 
medical records were lost.  He states that he was put 
on a profile that resulted in him being exempt from 
marching and running, and that this was done 
approximately in 1975.  Yet, he remained in the Army 
until 1982, and from his records following 1979, there 
is no evidence that he had such restrictions.  In 1982 
at his discharge examination, the results were normal.  
He had no complaints, and on examination, there was no 
evidence of any involvement of his back.  I showed 
this to the patient, namely the absence of complaints, 
and he said that that was a sarcastic statement, and 
that he really had problems and he requested an exam 
but they would not give him an exam.  There is 
evidence that the patient was examined.  Furthermore, 
in 1988, he applied to join the military again, and 
once again, the examination was benign.  He, in fact, 
was declared eligible to reenlist.  Between 1992 and 
2003, he was a truck driver for CFX Railroad Company.  
This involved strenuous work, and at least at that 
time, his back and neck were functional.  His main 
disability started after a truck rollover accident in 
2003.

Hence, it is less likely as not that his current back 
and neck problems, with diagnoses above, are related 
to any injury he might have suffered in his military 
career.  



The evidence against the Veteran's claim includes the fact that 
the service treatment records after his two injuries in service 
made no further reference to back problems, that his reenlistment 
examination in 1988 showed a normal spine on clinical evaluation, 
that no post-service back problems were reported until the 
intercurrent motor vehicle accident in 2003, and the recent VA 
examination report in which the VA examiner concluded that all of 
the Veteran's back problems were due to the 2003 motor vehicle 
accident.  The VA examiner that concluded unfavorably considered 
all of these factors especially significant in disassociating any 
current back disability from the injuries in service versus those 
since sustained in the intercurrent motor vehicle accident.  See 
Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (indicating 
a medical opinion is not entitled to any weight if it contains 
only data and conclusions).  

On the other hand, equal weight must be given to the fact that 
the Veteran sustained two separate back injuries in service, that 
doctors submitted supporting opinions attributing his current 
back disability to those injuries in service (at least partly), 
several of which were based on a review of the relevant facts and 
included rationale and consideration of the additional injury 
after service, and that the Veteran reported experiencing ongoing 
back pain since those initial injuries in service, even if he did 
not report his complaints and actually seek medical treatment.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) 
(holding that the Veteran can attest to factual matters of which 
he has first-hand knowledge, e.g., experiencing back pain since 
service.)

Looking back at these supporting medical opinions, although Dr. 
R.W. did not attribute the Veteran's back disability to his 
military service, and specifically to the two injuries in 
question, he nonetheless determined the Veteran's back disability 
was aggravated, not caused, by the 2003 motor vehicle accident.  
And in the November 2006 report, the Veteran's primary VA care 
physician concluded that the Veteran's back disability involving 
his lumbar and cervical spine was caused by his traumatic 
injuries in service.

While the Board recognizes that it is unclear whether this VA 
physician also considered the 2003 motor vehicle accident, this 
accident was indeed considered by Drs. F.K and D.D., as well as 
the VA clinician, all three of whom determined that the Veteran's 
current back disability is nonetheless at least partly related to 
the other injuries in service.  In providing his opinion, the VA 
clinician pointed out that "the mechanism of each of these 
injuries is consistent with the probability of injury and 
possible long term sequelae."  Thus, although the examiner did 
not explain his opinion as well as he perhaps could have, he did 
provide at least some rationale in support of his nexus opinion.  
See again Nieves-Rodriguez, 22 Vet App at 304.  See also Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005), wherein the Court 
indicated the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by the 
Veteran.  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  And, here, the Board has found the Veteran's lay 
testimony concerning his injuries in service both credible and 
competent.

The Federal Circuit Court has recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In light of the conflicting medical opinions, the medical 
evidence concerning the determinative issue of whether the 
Veteran's current back disability (involving the lumbar and 
cervical spine) is related to his injuries in service versus the 
one since is in relative equipoise, i.e., about evenly balanced 
for and against his claim.  In these situations, he is given the 
benefit of the doubt and his claim granted.  See Ashley v. Brown, 
6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(indicating an absolutely accurate determination of etiology is 
not a condition precedent to granting service connection, nor is 
obvious or definite etiology).

In light of the favorable outcome, there is no need to discuss 
whether VA has satisfied its duties to notify and assist the 
Veteran with this claim pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq.


ORDER

The claim for service connection for residuals of a back injury 
involving disability of the lumbar and cervical spine is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


